Citation Nr: 1541984	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right inguinal hernia claimed as abdominal weakness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, in support of his claim, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

The Board subsequently, in February 2015, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development - including especially for a VA compensation examination and medical opinion.  

Regrettably, still further development of the claim is required, so the Board is again remanding it to the AOJ.


REMAND

The Veteran wants compensation under 38 U.S.C.A. § 1151 for residuals of a hernia surgery he underwent at a VA medical facility in January 2006.  During his December 2014 hearing, he testified that, since that initial January 2006 surgery, he has had five more surgeries for mesh removal and revision of the right inguinal hernia.  He maintains these surgeries have resulted in weakness in his abdominal wall and pain in his lower right leg, which prevents him from doing heavy lifting and impacts his ability to even walk.


For claims for compensation under 38 U.S.C.A. § 1151, it must be shown that VA treatment resulted in additional disability, and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also 38 C.F.R. § 3.361 (2015).

As already alluded to, in June 2015, following and as a result of the Board previously remanding this claim, the Veteran had a VA compensation examination during which he was observed to have an inguinal hernia with a date of diagnosis of January 2006 (so dating back to his initial surgery at issue).  He reiterated during the examination that, since his January 2006 surgery, he has had to undergo no less than five additional surgical procedures for his hernia repair.  The VA examiner noted a small hernia on the right side that was readily reducible.  The examiner indicated the Veteran did not have any scars (surgical or otherwise) related to any conditions or to the treatment of any conditions listed in the diagnosis section of the report.  The examiner further stated the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any condition listed in the diagnosis section of the report.

The examiner opined that it was less likely than not or unlikely that the January 2006 right inguinal hernia surgery at issue had caused any additional disability.  In support of this conclusion, the examiner noted that a review of the Veteran's medical records showed he had a right inguinal hernia for years.  The examiner pointed out that a CT scan in March 2007 showed a stable appearing hernia.  The examiner thus concluded that, based on this past medical history, it was unlikely the January 2006 right inguinal hernia surgery had caused any additional disability to the Veteran.  The examiner then went on to explain that the surgeries since the initial operation were considered to be a natural progression of the original strangulated hernia with bowel inclusion that existed prior to the initial surgery, and that the procedure was considered to be reasonable in the healthcare provided.


While that June 2015 VA compensation examiner detailed the Veteran's past medical history of a right inguinal hernia, she did not address potentially favorable medical evidence suggesting the Veteran has developed additional disabilities as a result or consequence of the January 2006 hernia surgery and subsequent follow-up care.  Namely, a March 2009 private treatment record indicates the Veteran underwent a CT scan of his abdomen that revealed both a right inguinal hernia and right flank hernia.  He had a scar over his right groin.  Motor examination of his right leg revealed 0/5 strength in the iliopsoas, quadriceps, and hamstrings.  He also had 0/5 strength in dorsiflexion and plantar flexion.  An addendum report indicates he underwent a nerve conduction study (NCS), albeit that was within normal limits.

An earlier March 2009 VA compensation examination (by QTC Services) revealed the Veteran had difficulty walking due to right inguinal hernia surgery repair, and he had a right groin scar also owing to the right inguinal hernia repair.  He was found to have both right inguinal and right lower quadrant ventral wall hernias.

It does not appear the more recent June 2015 VA compensation examiner evaluated the Veteran's right leg, despite his statements in the record asserting he has right leg problems stemming from his hernia surgery.  Moreover, the examiner did not provide any discussion of the additional right-sided hernia noted in the Veteran's medical records, did not discuss the complications that developed as a result of his January 2006 hernia surgery, explain why the complications that developed were foreseeable, or discuss the subsequent treatment and why it was deemed appropriate.

The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure the examination is adequate for evaluation purposes).  Thus, the Board finds that the claim again must be remanded for the required supplemental medical comment.

Since the claims file is being returned for this additional medical comment, it should be updated to include any outstanding VA or other treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records.

2.  After receipt of all additional records, schedule the Veteran for another VA compensation examination and more detailed and responsive opinion regarding whether he is entitled to VA compensation under the provisions of 38 U.S.C.A. § 1151 for the claimed residuals of his January 2006 right inguinal hernia repair.  The claims file, including a complete copy of this remand and the prior one, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file.

Upon review of the record, the VA examiner should indicate whether the Veteran has additional disability as the result of VA treatment of his right inguinal hernia repair.  In discussing whether an additional disability is present, the examiner is asked to address medical evidence in the record indicating the Veteran has an additional right-sided hernia that may have developed subsequent to his VA care, as well as leg-related problems or issues.


If it is determined the Veteran has additional disability, the commenting examiner should indicate whether this additional disability was caused or permanently worsened by the VA surgical procedure and follow-up care provided by VA.  To this end, the examiner should provide a discussion of the complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable, and discuss the subsequent treatment and why it was deemed appropriate.

With respect to any residual disability that was caused or worsened by the VA procedure and/or follow up care, the examiner should indicate whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or owing to an event that was not reasonably foreseeable.

It is most essential the examiner provide explanatory rationale for the opinion, with specific reference to the evidence of record where appropriate.  

If the examiner is unable to provide any further comment, that is, without resorting to mere speculation, then he or she must explain why a more definitive response is not possible or feasible.  If an opinion cannot be provided because it would require speculation, the examiner should so state and explain why this is so.  In addition, the examiner should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, there are multiple possible etiologies, with none more prevalent than another, or whatever may be the case.  

3.  Then re-adjudicate this § 1151 claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

